Title: From William Smith Shaw to John Quincy Adams, 5 November 1804
From: Shaw, William Smith
To: Adams, John Quincy



Dear Sir
Boston 5 Nov. 1804

I hope by this time, you have safely arrived at Washington and found Mrs. Adams family and friends in good health—I send by the same mail with this three of Parks of papers containing four numbers with the signature of Publius Valerius and will send the others as they appear. You will see in these papers that Dr Eustace’s brother has made an assault on Park for in consequence of a publication which appeared in his paper of tuesday the 30 Oct, signed with his name—I also inclose with this, the statement of Charles P. Sumner the gentleman who accompanied Eustace—
I have seen the letters in Silesia as published in London—It is a small octavo, printed on good paper with a handsome type and sells for three dollars—there is but one copy in town & that was sent out to Eben Larkin. They were are prefaced with a shot advertisement merely stating that they were written by the eldest son of the late president of the United States at that time an American minister at Berlin to his brother in Philadelphia—that they were not originally intended for public view but that young Mr. Adams at the request of some gentleman of distinguished taste to whom they were shewn permitted them to be printed in the port folio—that from that work they are now for the first time collected and are offered to the British public as a faithful picture of the interesting province of Silesia by the hand of a gentleman a scholar and a statesman.
7th. Nov—I send you Russels paper of this morning in which you will see some account of the late election—Quincy is chosen by a majority of 90—Mitchell has lost his election and we are told that the democratic list of Electors has generally prevailed in that District—The federalists are very much disheartened in this town and have strong apprehensions that they have lost the electoral ticket and that there will be eight or ten democratic representatives sent to Congress—Stedmans reelection I understand from rumor is doubtful—Sever as was expected will be rechosen by a large majority
Your mother has been confined to her chamber with her old complaints almost ever since you left Quincy but is now very much better. Dr & Mrs Welch came from there last evening and they think her very fast on the recovery
With respectful attachment I am / your very grateful humle. Sert 
W S Shaw